Case 4:18-cv-00536-ALM-CMC Document 179 Filed 07/17/20 Page 1 of 1 PageID #: 10478




                               United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION


     ACCRESA HEALTH LLC                              §
                                                     §
     v.                                              §   Civil Action No. 4:18cv536
                                                     §   Judge Mazzant/Judge Craven
     HINT HEALTH INC.                                §
                                                     §
     v.                                              §
                                                     §
     TWIN OAKS SOFTWARE                              §
     DEVELOPMENT INC.                                §

                                                ORDER

            The Court hereby RESETS the Final Pretrial Conference and Jury Selection/Trial of this

     case before the undersigned, as follows:


                             EVENTS                                      DEADLINES
      Final Pretrial Conference                                10:00 a.m. on Thursday,
                                                               September 10, 2020, at the Paul
                                                               Brown United States Courthouse,
                                                               101 E. Pecan Street, Room 208,
 .                                                             Sherman, Texas 75090
      Jury Selection/Trial                                     10:00 a.m. on Monday,
                                                               September 14, 2020


            IT IS SO ORDERED.

            SIGNED this 17th day of July, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
